Exhibit 10.4

 



[image_003.jpg]

Banc of America Leasing & Capital, LLC GUARANTY

 

This Guaranty (this "Guaranty") is executed and delivered as of the date set
forth below by the undersigned guarantor (the "Guarantor") in favor of Banc of
America Leasing & Capital, LLC ("BALC"). BALC may, from time to time, enter into
agreements with Private National Mortgage Acceptance Company ("Customer"). The
term "Customer," if defined to include more than one party, shall mean "Customer
and each of them" and this Guaranty shall secure payment of all of their
respective Obligations (hereinafter defined) to BALC. BALC is unwilling to enter
into such agreements with Customer, unless Guarantor absolutely and
unconditionally guarantees to BALC the payment and performance of all
obligations of Customer at any time owing to BALC. With knowledge that BALC will
enter into agreements with or extend financial accommodations to Customer in
reliance upon the existence of this Guaranty and the validity and enforceability
of the obligations and liabilities of Guarantor to BALC contemplated hereby,
Guarantor agrees with BALC as follows:

 

1. Guaranty. Guarantor guarantees to BALC the prompt payment and/or performance
of all indebtedness, obligations and liabilities of Customer at any time owing
to BALC, whether direct or indirect, matured or unmatured, primary or secondary,
certain or contingent, or acquired by or otherwise created in favor of BALC,
including without limitation any and all rent, loan, purchase or other
installment payments, principal balances, taxes, indemnities, liquidated
damages, accelerated amounts, return deficiency charges, stipulated loss and
casualty value payments, transaction expenses and other reimbursements,
administrative charges, all interest, late charges and fees, attorneys’ fees or
enforcement and other costs, which may at any time be payable to BALC, together
with all claims for damages arising from or in connection with the failure to
punctually and completely pay or perform such obligations, whether or not such
obligations are from time to time reduced or extinguished and thereafter
increased or incurred (collectively the "Obligations"). This Guaranty is a
guaranty of payment and performance, and not a guaranty of collection, and
Guarantor hereby undertakes and agrees that if Customer does not or is unable to
punctually and completely pay or perform any Obligations for any reason,
Guarantor shall (i) punctually pay any such Obligations requiring the payment of
money which Customer fails to pay promptly, as and when due, in each case, as an
Obligation for payment due directly from Guarantor to BALC and without any
abatement, reduction, setoff, defense, counterclaim or recoupment, and (ii)
punctually perform any and all Obligations not requiring the payment of money
for the benefit of BALC, as an Obligation for performance due directly from
Guarantor to BALC. Guarantor shall be deemed to be primarily liable for each
Obligation and not merely as a surety thereof.

 

2. Continuing Nature of Guaranty; Revocation. This Guaranty is a continuing
guaranty and shall in all respects be valid and enforceable without regard to
the form or the amount of the Obligations in existence at any time. Guarantor
may prospectively revoke this Guaranty by sending written notice, certified
mail, return receipt requested, to BALC at the address for BALC specified above
(the "Revocation Notice"). The revocation of this Guaranty shall not be
effective with respect to any Obligation arising on or prior to the date
occurring fifteen (15) days after BALC's receipt of the Revocation Notice (the
"Revocation Date"), or to any Obligation arising at any time after the
Revocation Date if such Obligation arises as the result of a commitment made by
BALC to Customer on or prior to the Revocation Date.

 

3. Absolute, Unconditional, Joint and Several Nature of Guaranty. The
obligations of Guarantor hereunder are absolute and unconditional, and shall be
joint and several with each Guarantor executing this Guaranty and each other
party that may be liable, directly or indirectly, for the payment or performance
of any of the Obligations. If this Guaranty is executed by more than one party,
the term "Guarantor" as used herein shall mean (unless the context otherwise
requires) "the Guarantor and each of them" and each and every undertaking shall
be their joint and several undertaking. If Customer is a partnership or a
limited liability company, the obligations of Guarantor herein contained shall
remain in full force and effect notwithstanding any changes in the individuals
or members comprising the partnership or the limited liability company, and the
term "Customer" shall include any altered or successive partnerships or limited
liability companies. Guarantor shall not be released from any obligations under
or in respect of this Guaranty for any reason, nor shall such obligations be
reduced, diminished or discharged for any reason, including without limitation:

 

(a)Modifications; Indulgences; Payment Applications. Any modifications,
renewals, or alterations of any agreement, document or instrument relating to
any Obligation; any indulgences, adjustments, preferences, extensions or
compromises made by BALC in favor of Customer or Guarantor or any other party;
or the application of any payments and receipts, by whomever paid and/or however
realized, to any amounts owing by Guarantor or Customer to BALC in such manner
as BALC shall determine in its sole discretion.

 

(b)Condition of Customer or Guarantor. Any insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution, appointment of a
receiver for, or other similar proceeding affecting Customer or Guarantor; any
sale, lease or other disposition of any of the assets of Customer or Guarantor;
any reorganization of, or change in the composition of the shareholders,
partners or members of, Customer or Guarantor; or any termination of, or other
change in, the relationship between Customer and Guarantor.

 

(c)Invalidity of Obligations or Other Agreements. The invalidity, illegality or
unenforceability of any Obligation for any reason whatsoever, including, but not
limited to: the existence of valid abatements, defenses, counterclaims,
deductions or off-sets to any Obligation; the violation of applicable usury or
other laws by any Obligation; or the lack of authenticity or genuineness of any
document or instrument relating to the Obligations. This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity or
unenforceability of any such other guaranty or security.

 

(d)Release of Customer. Any complete or partial release of Customer or any other
party liable for any Obligation for any reason.

 



1

 

 

(e)Release and Care of Collateral; Status of Liens. Any sale, transfer, release,
surrender, exchange, deterioration, waste, loss or impairment of any property
transferred or assigned by Customer, Guarantor or any other party in respect of
any Obligation or otherwise acquired by BALC for lease to Customer or otherwise
in connection with any Obligation (collectively, the "Collateral"), whether
negligent or willful; the failure of BALC or any other party to exercise
reasonable care in the preservation, protection, sale or other treatment of any
of the Collateral; the failure of BALC or any other party to create or properly
perfect BALC’s rights, title or interests in any Collateral, or any mortgage,
pledge, security interest, transfer or assignment of any Collateral (a "Lien");
the unenforceability of any Lien; the creation of any lien or encumbrance on any
Collateral in favor of any other party, or the subordination of any Lien in
favor of BALC to any such other lien or encumbrance; or the taking or accepting
by BALC of any other security for, or assurance of payment of, any Obligation.

 

(f)Other Action or Inaction. Any other action or inaction on the part of BALC,
whether or not such action or inaction prejudices Guarantor or increases the
likelihood or amount that Guarantor will be required to pay or perform in
connection with any Obligation pursuant to the terms hereof.

 

It is the obligation of Guarantor to discharge the Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not particularly described herein. Guarantor is not
entering into this Guaranty in reliance on the value or the availability of any
Collateral. Guarantor acknowledges that Guarantor may be required to pay the
Obligations, in full, without the assistance or support of any other party.
Guarantor has not been induced to enter into this Guaranty on the basis that any
party other than Customer will be liable to perform any Obligations or that BALC
will look to any other party to perform any Obligation. BALC may release, or
settle with, the Customer, any Guarantor, or any other party liable, directly or
indirectly, for the performance of any Obligation, all without affecting the
liability of any other party to this Guaranty. To the extent that this Guaranty
is secured by property of Guarantor, BALC shall not be obligated to release its
security interest in such property until all applicable preference periods have
passed with respect to payments of Obligations made to BALC.

 

4. Waivers. Guarantor waives:

 

(a)Action Against Others. Any right to require BALC to: institute suit or
exhaust remedies against Customer or any other party liable for any Obligation;
enforce BALC's rights in any of the Collateral or other security which is at any
time given to secure any Obligation; enforce BALC's rights against any other
Guarantor or any other party liable on any Obligation; join Customer or any
other party liable for any Obligation in any action seeking to enforce this
Guaranty; or exhaust any other remedies available to BALC or resort to any other
means of obtaining payment or performance of any Obligation.

 

(b)Notices. Notice of the execution, delivery or acceptance by BALC, Customer or
any other party, of this Guaranty or any document, agreement or instrument
evidencing any Obligation; notice of the amount of credit extended by BALC to
Customer at any time, whether primary or secondary; notice of modifications or
extensions of any Obligation; notice of defaults, or other non-performance by
Customer in connection with any Obligation; notice of the transfer or
disposition by BALC of any Obligation; notice of the repossession, sale or other
disposition of any of the Collateral; notice of the acceptance of this Guaranty
by BALC; demand and presentation for payment upon Customer or any other party
liable for any Obligation; protest, notice of intention to accelerate or notice
of acceleration of any Obligation, notice of protest and diligence in bringing
suit against Customer or any other party; and any other action or inaction on
the part of BALC in connection with this Guaranty or any Obligation.

 

(c)Subrogation. Any right which Guarantor may at any time have against Customer,
or any other party liable for any Obligation, as a result of the performance by
Guarantor of its obligations under this Guaranty, including, but not limited to
contractual, statutory and common law rights of subrogation, reimbursement,
indemnification, set-off or contribution, until all Obligations owing to BALC
have been paid and performed in full.

 

(d)Suretyship Defenses. Any defenses which Guarantor may have or assert against
the enforcement of this Guaranty or any Obligation based upon suretyship
principles or any impairment of Collateral.

 

5.Representations; Warranties; Covenants. Guarantor hereby represents, warrants
and covenants to and with BALC that:

 

(a)Benefit. Guarantor has received, or will receive, substantial benefit from
the agreements and transactions giving rise to the Obligations and this
Guaranty.

 

(b)Authorization; Enforceability. This Guaranty has been duly authorized by all
necessary action on the part of Guarantor. The execution, delivery and
performance of this Guaranty does not require the approval of, or giving of
notice to, any governmental authority and does not contravene or constitute a
default under any applicable laws, or any contract, mortgage, agreement,
indenture, or other instrument to which Guarantor is a party or by which it may
be bound. This Guaranty has been duly executed and delivered by Guarantor and
constitutes the legal, valid and binding obligations of Guarantor enforceable in
accordance with its terms except to the extent that the enforcement of remedies
hereunder may be limited under applicable bankruptcy and insolvency laws, and
the equitable discretion of any court of competent jurisdiction. To Guarantor’s
knowledge, there are no actions or proceedings pending or threatened against or
affecting Guarantor or any of Guarantor’s property before any court,
administrative officer or administrative agency that, if decided adversely,
could affect the financial condition or operations of Guarantor or the ability
of Guarantor to perform its obligations hereunder.

 

(c)Access to Information; No Representation by BALC. Guarantor has adequate
means to obtain continuing and sufficient information concerning the financial
and business condition of the Customer and other parties liable in respect of
the Obligations and BALC shall have no obligation to furnish any such
information to Guarantor. Neither BALC nor any other party has made any
representation, warranty or statement to Guarantor in order to induce Guarantor
to execute this Guaranty.

 



2

 

 

(d)Subordination. All present and future indebtedness of Customer to Guarantor
("Subordinated Debt") shall be and hereby is subordinated to the prior payment
and performance of all Obligations,. For so long as there is no default
hereunder or in connection with the Obligations or the Subordinated Debt,
Guarantor may receive and Customer may pay (but not prepay, whether or not
permitted or contemplated by the terms of the Subordinated Debt) principal
and/or interest or other scheduled installment payments of Subordinated Debt
from Customer. At any time while the Obligations are in default, Guarantor shall
not demand or accept any payment of, or otherwise cancel, set-off or otherwise
discharge any part of, the Subordinated Debt without the prior written consent
of BALC. Upon the request of BALC, Guarantor shall deliver to BALC a certified
statement of the outstanding Subordinated Debt, specifying in detail the time at
which permitted payments of Subordinated Debt were made, if any, and such other
information as BALC may request.

 

(e)Financial Condition; Solvency: Reports. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligations contained herein,
Guarantor is solvent and has assets which, when fairly valued, exceed its
liabilities. The performance of the obligations of Guarantor hereunder will not
cause Guarantor to exceed its ability to pay its debts as they mature, and this
Guaranty is made without any intent to hinder, delay or defraud either present
or future creditors, purchasers or other interested persons. Guarantor shall
provide to BALC such financial statements and other financial and other
information concerning Guarantor as BALC may reasonably request from time to
time.

 



(f)Assignment. BALC may, at any time and without the consent of, or notice to,
Guarantor, assign all or any portion of its rights hereunder to any other party
to which all or any portion of the Obligations are transferred, assigned or
negotiated (an "Assignee"). Guarantor shall promptly execute and deliver to BALC
or its Assignee such further and additional documents, instruments and
assurances as BALC deems necessary (a) in order to acknowledge and confirm, for
the benefit of BALC or its Assignee, all of the terms and conditions of all or
any part of the Obligations or this Guaranty and BALC’s or Assignee’s rights
with respect thereto, and Customer’s and Guarantor’s compliance with all of the
terms and provisions thereof, and (b) to preserve, protect and perfect Lessor’s
or Assignee’s right, title or interest hereunder and in any Collateral,
including, without limitation, such UCC financing statements or amendments,
control agreements, corporate or member resolutions, votes, certificates of
compliance, notices of assignment or transfers of interests, and restatements
and reaffirmations of Guarantor’s obligations, representations, warranties and
covenants hereunder as of the dates requested by BALC from time to time. This
Guaranty shall not be deemed to create any right in any party except as provided
herein and shall inure to the benefit of, and be binding upon, the successors
and assigns of Guarantor and BALC, provided that Guarantor shall not assign or
delegate any of its rights or obligations hereunder without the prior written
consent of BALC.

 

(g)Further Assurances. Guarantor will promptly execute any documents and other
records, including, amendments to this Guaranty, and will take such further
action as BALC may reasonably request in order to carry out more effectively the
intent and purposes of this Guaranty and to establish, perfect and protect
BALC’s rights and remedies hereunder and in any Collateral.

 

6. Default; Performance of Obligations. If (a) Customer defaults in the payment
or performance of any Obligation, or (b) if there exists any event or condition
which, with notice and/or the passage of time, would constitute a default under
any document, agreement or instrument evidencing an Obligation (including any
default relating to Guarantor or this Guaranty), or (c) any representation or
warranty of Guarantor herein or in any certificate, agreement, statement or
document furnished at any time to BALC by or on behalf Guarantor (including
without limitation, any financial information), shall prove to be or to have
been false or incorrect in any material respect; or (d) Guarantor shall fail to
perform or observe any covenant (including without limitation, any financial
covenants), condition or agreement required to be performed or observed by it
hereunder or in connection with any Obligation, and such failure shall continue
for 10 days after written notice thereof to Guarantor; or (e), or if there is a
liquidation, bankruptcy, assignment for the benefit of creditors or similar
proceeding affecting the status, existence, assets or obligations of Customer or
any Guarantor or other party liable to BALC in respect of the Obligations, (each
of the foregoing being hereinafter referred to as a “Default”), then the
Obligations of Customer shall, at the sole option of BALC, be deemed to be
accelerated and become immediately due and payable by Guarantor for all purposes
of this Guaranty, and Guarantor shall (i) immediately pay directly to BALC all
such Obligations for the payment of money owing to BALC by reason of
acceleration or otherwise (including without limitation, any rent, liquidated
damages, principal or interest payments or balances, fees, other installments or
any other accrued or unaccrued amounts with respect to such Obligations),
irrespective of whether a Default exists relating to Customer, and
notwithstanding any stay, injunction or other prohibition preventing
acceleration of any Obligations against Customer, and (ii) promptly perform all
other Obligations. Guarantor shall be liable, as principal obligor and not as a
surety or guarantor only, for all attorneys' fees and other costs and expenses
incurred by BALC in connection with BALC's enforcement of this Guaranty),
together with interest on all amounts recoverable under this Guaranty,
compounded monthly in arrears, from the time such amounts become due and payable
until the date of payment at the default rate of interest provided in the
agreement evidencing the Obligations (without duplication). If BALC is required
to return any payment made to BALC by or on behalf of Customer, whether as a
result of Customer's bankruptcy, reorganization or otherwise, Guarantor
acknowledges that this Guaranty covers all such amounts, notwithstanding that
the original of this Guaranty may have been returned to Guarantor and/or
otherwise canceled.

 



3

 

 

7. Governing Law; Miscellaneous. THIS GUARANTY AND THE LEGAL RELATIONS OF THE
PARTIES HERETO SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES REGARDING
THE CHOICE OF LAW. GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE OF NEW YORK
COURTS IN CONNECTION WITH BALC'S ENFORCEMENT OF ANY OBLIGATIONS UNDER OR IN
RESPECT OF THIS GUARANTY. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY. Federal law
requires all financial institutions to obtain, verify and record information
that identifies each entity that obtains a loan or other financial
accommodation. The first time Customer or Guarantor requests a financial
accommodation from BALC, BALC will ask for the Customer’s (or the Guarantor’s)
legal name, address, tax ID number and other identifying information. Guarantor
shall promptly provide copies of business licenses or other documents evidencing
the existence and good standing of Guarantor requested by BALC. Time is of the
essence in the payment and performance of all Obligations and all of Guarantor's
obligations and liabilities owing to BALC hereunder. This Guaranty constitutes
the entire agreement of Guarantor and BALC relative to the subject matter
hereof, and there are no prior or contemporaneous understandings or agreements,
whether oral or in writing, between the parties hereto with respect to the
subject matter hereof. Nothing herein shall be deemed or construed to amend,
modify, supersede or replace any other guaranty or other written agreement of
the Guarantor in favor of or with BALC without the express written agreement of
Banc of America Leasing & Capital, LLC. No subsequent modification of, or
supplement to, this Guaranty shall be enforceable against any party hereto
unless the same is in writing and is duly signed by an authorized manager,
member, officer or representative of the party against whom enforcement is
sought. Any notices or demands required or permitted to be given under this
Guaranty (a) shall be given in writing, (b) shall become effective (i) if
delivered with receipt acknowledged, such as by Airborne, FedEx, UPS or other
private courier service, on the date of such receipt, (ii) if delivery by either
private courier or U. S. Postal Service is attempted but refused, on the date of
such refusal, or (iii) if mailed by certified or registered mail, return receipt
requested, postage prepaid, then on the date of receipt, and (c) shall be
addressed to BALC to the attention of Customer Accounts, and to Guarantor at the
address set forth below, or to such other address as the party to receive notice
hereafter designates by such written notice.

 



4

 

 

The undersigned, pursuant to due corporate, limited liability company or
partnership authority, as appropriate, has or have caused this Guaranty to be
executed as of the date set forth below.

 

Dated as of: December 9, 2015

 

Witness/Attest/Notary Public: GUARANTOR:  __________________________ PENNYMAC
LOAN SERVICES LLC     Name:_________________________ By:   /s/ Pamela Marsh  
Name:   Pamela Marsh   Title:   Executive Vice President, Treasurer      
Address:  6101 Condor Dr.   Moorpark, CA 93021   _________________   Guarantor's
Taxpayer ID:____________

 

 

 

 

 

 

 

 

 

 

 



5

